Citation Nr: 0924293	
Decision Date: 06/29/09    Archive Date: 07/07/09

DOCKET NO.  06-31 585A	)	DATE
	)
	)
On appeal from the
Department of Veterans Affairs Regional Office in Houston, 
Texas


THE ISSUES

1.  Whether there is new and material evidence to reopen a 
claim for service connection for a bilateral hip disorder, 
claimed as congenital slipping of epiphyses, status post 
Haggie pins.

2.  Entitlement to service connection for the bilateral hip 
disorder.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESSES AT HEARING ON APPEAL

The Veteran and his sister


ATTORNEY FOR THE BOARD

Rochelle E. Richardson, Associate Counsel


INTRODUCTION

The Veteran had active military service from January 1967 to 
December 1968.

This appeal to the Board of Veterans' Appeals (Board) is from 
a December 2005 rating decision of the Department of Veterans 
Affairs (VA) Regional Office (RO) in Houston Texas, which, in 
relevant part, denied the Veteran's petition to reopen his 
claim for service connection for a bilateral hip disorder.  

In February 2009, as support for his claim, the Veteran 
testified at a hearing at the RO before the undersigned 
Veterans Law Judge (VLJ) of the Board - commonly referred to 
as a Travel Board hearing.  Following the hearing, the Board 
held the record open for 30 days to give the Veteran time to 
obtain and submit additional supporting evidence.  He 
submitted this additional evidence in March 2009, and he 
waived his right to have the RO initially consider it.  
38 C.F.R. §§ 20.800, 20.1304(c) (2008).

In this decision the Board is reopening the Veteran's claim 
on the basis of new and material evidence and then 
readjudicating the claim on its underlying merits, i.e., on a 
de novo basis.




FINDINGS OF FACT

1.  The Veteran did not appeal the RO's February 1971 rating 
decision denying his claim for service connection for a 
bilateral hip disorder.  

2.  However, additional medical evidence submitted since that 
February 1971 RO decision relates to an unestablished fact 
necessary to substantiate this claim and raises a reasonable 
possibility of substantiating this claim.

3.  Although a bilateral hip disorder was not noted during 
the Veteran's military entrance examination, there is clear 
and unmistakable evidence that he entered military service 
with a congenital or developmental bilateral hip disorder.

4.  A VA compensation examiner that evaluated the Veteran in 
October 2008 determined the Veteran's military service did 
not make the pre-existing, congenital bilateral hip disorder 
worse, beyond its natural progression, whereas the Veteran 
has since submitted a supporting statement in March 2009 from 
a private physician, T.W.H., M.D., an orthopaedic surgeon, 
concluding otherwise.

5.  Because there is disagreement between these doctors on 
this determinative issue of whether the Veteran's military 
service exacerbated his pre-existing, congenital bilateral 
hip disorder - that is, beyond the condition's natural 
progression such that he has additional disability due to 
superimposed disease, there is not clear and unmistakable 
evidence on this point.  Rather, it is just as likely as not 
he does.




CONCLUSIONS OF LAW

1.  The RO's February 1971 rating decision denying the 
Veteran's claim for service connection for a bilateral hip 
disorder is final.  38 U.S.C.A. § 7105 (West 2002 & Supp. 
2005); 38 C.F.R. §§ 20.302, 20.1103 (2008).

2.  But additional evidence submitted since that February 
1971 rating decision is new and material, and this claim is 
reopened.  38 U.S.C.A. § 5108 (West 2002 & Supp. 2005); 38 
C.F.R §§ 3.102, 3.156, 3.159 (2008).

3.  Resolving all reasonable doubt in his favor, the 
Veteran's congenital, 
pre-existing bilateral hip disorder was aggravated by his 
military service such that he has additional disability due 
to superimposed disease.  38 U.S.C.A. §§ 1110, 1111, 1153, 
5107 (West 2002); 38 C.F.R. §§ 3.102, 3.303, 3.304, 3.306 
(2008).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  The Duties to Notify and Assist

Review of the claims file reveals compliance with the VCAA, 
38 U.S.C.A. § 5100, et seq.  See also 38 C.F.R. §§ 3.102, 
3.156(a), 3.159, 3.326(a).  That is, by way of letters dated 
in March 2005 and September 2008, the RO advised the Veteran 
of the evidence needed to substantiate his claim and 
explained what evidence VA was obligated to obtain or to 
assist him in obtaining and what information or evidence he 
was responsible for providing.  38 U.S.C.A. § 5103(a).  See 
also Quartuccio v. Principi, 16 Vet. App. 183 (2002).  For a 
claim, as here, pending before VA on or after May 30, 2008, 
38 C.F.R. § 3.159 was amended to eliminate the requirement 
that VA also request that he submit any evidence in his 
possession that might substantiate his claim.  See 73 FR 
23353 (Apr. 30, 2008).



Consider, as well, that the RO issued that March 2005 VCAA 
notice letter prior to initially adjudicating the Veteran's 
claim in December 2005, the preferred sequence.  
Pelegrini v. Principi, 18 Vet. App. 112, 120 (2004) 
(Pelegrini II).  Furthermore, the more recent September 2008 
letter also provided notice in compliance with Kent v. 
Nicholson, 20 Vet. App. 1 (2006), wherein the U.S. Court of 
Appeals for Veterans Claims (Court) held that VA must both 
notify a claimant of the evidence and information that is 
necessary to reopen the claim and notify the claimant of the 
evidence and information that is necessary to establish 
entitlement to the underlying benefit, here, service 
connection, which is being sought.  To satisfy this 
requirement, VA adjudicators are required to look at the 
bases of the denial in the prior final decision and provide 
the claimant with a notice letter that describes what 
evidence would be necessary to substantiate those elements 
required to establish service connection that were found 
insufficient in the previous denial.  See also VA Gen. Couns. 
Mem., para. 2, 3 (June 14, 2006).  

It equally deserves mentioning that the September 2008 
letter, as well as a March 2006 letter, also informed the 
Veteran of the downstream disability rating and effective 
date elements of his claim.  See Dingess/Hartman v. 
Nicholson, 19 Vet. App. 473 (2006), aff'd sub nom. Hartman v. 
Nicholson, 483 F.3d 1311 (2007).  And since providing the 
additional VCAA notice September 2008, the RO has gone back 
and readjudicated his claim in a supplemental statement of 
the case (SSOC) issued in October 2008, including considering 
any additional evidence received in response to that 
additional notice.  This is important to point out because 
if, as here, the notice provided prior to the initial 
adjudication of the claim was inadequate or incomplete, this 
timing error can be effectively "cured" by providing any 
necessary VCAA notice and then going back and readjudicating 
the claim - such as in a statement of the case (SOC) or 
supplemental SOC (SSOC), such that the intended purpose of 
the notice is not frustrated and the Veteran is given an 
opportunity to participate effectively in the adjudication of 
his claim.  See Mayfield v. Nicholson, 499 F.3d 1317, 1323 
(Fed. Cir. 2007) (Mayfield IV); Prickett v. Nicholson, 
20 Vet. App. 370, 376 (2006).



It further deserves mentioning in this regard that, in 
Sanders v. Nicholson, 487 F. 3d 881, 889 (Fed. Cir. 2007), 
the U.S. Court of Appeals for the Federal Circuit held that 
any error in a VCAA notice, concerning any element of a 
claim, is presumed prejudicial, and that VA then bears the 
burden of rebutting this presumption.  However, the Supreme 
Court of the United States recently reversed the Federal 
Circuit's holding in Shinseki v. Sanders, 556 U. S. ___ 
(2009).  The Supreme Court held that the Federal Circuit had 
placed an "unreasonable evidentiary burden upon the VA..." by 
creating a presumption of prejudice with regard to deficient 
VCAA notice.  (slip. op. at 11).  The Supreme Court 
reiterated that "the party that 'seeks to have a judgment 
set aside because of an erroneous ruling carries the burden 
of showing that prejudice resulted.'"  Id., citing Palmer v. 
Hoffman, 318 U. S. 109, 116 (1943); see also Tipton v. Socony 
Mobil Oil Co., 375 U. S. 34, 36 (1963) (per curiam); United 
States v. Borden Co., 347 U. S. 514, 516-517 (1954); cf. 
McDonough Power Equipment, Inc. v. Greenwood, 464 U. S. 548, 
553 (1984); Market Street R. Co. v. Railroad Comm'n of Cal., 
324 U. S. 548, 562 (1945) (finding error harmless "in the 
absence of any showing of . . . prejudice").  The Supreme 
Court emphasized that its holding did not address the 
lawfulness of the U.S. Court of Appeals for Veterans Claims' 
reliance on the premise that a deficiency with regard to 
informing a Veteran about what further information 
was necessary to substantiate his claim had a "natural 
effect" of prejudice, but that deficiencies regarding what 
portions of evidence VA would obtain and what portions the 
Veteran must provide did not.  (slip. op. at 3).  

Prejudicial deficiencies in the timing or content of a VCAA 
notice can be cured by showing the essential fairness of the 
adjudication will not be affected because:  
(1) the defect was cured by actual knowledge on the part of 
the claimant, see Vazquez-Flores v. Peake, 22 Vet. App. 37, 
48 (2008) ("Actual knowledge is established by statements or 
actions by the claimant or the claimant's representative that 
demonstrates an awareness of what was necessary to 
substantiate his or her claim.") (citing Dalton v. Nicholson, 
21 Vet. App. 23, 30-31 (2007)); (2) that a reasonable person 
could be expected to understand from the notice what was 
needed; or (3) that a benefit could not have been awarded as 
a matter of law.  Sanders, 487 F. 3d at 889.  Additionally, 
consideration also should be given to "whether the post-
adjudicatory notice and opportunity to develop the case that 
is provided during the extensive administrative appellate 
proceedings leading to the final Board decision and final 
Agency adjudication of the claim ... served to render any 
pre-adjudicatory section 5103(a) notice error non-
prejudicial."  Vazquez-Flores, 22 Vet. App. at 46.  See also 
Overton v. Nicholson, 20 Vet. App. 427, 435 (2006) (finding 
the Board had erred by relying on various post-decisional 
documents for concluding adequate 38 U.S.C.A. § 5103(a) 
notice had been provided to the appellant, the Court 
nonetheless determined the evidence established the Veteran 
was afforded a meaningful opportunity to participate 
effectively in the adjudication of his claims, and therefore 
found the error harmless).

Here, the Veteran has not alleged any prejudicial error in 
the timing or content of the VCAA notice provided (or not 
provided).  And the Board is granting his claim, regardless, 
so even if there has been some notice error in whatever 
respect it is ultimately inconsequential and, therefore, at 
most nonprejudicial, i.e., harmless error.  
38 C.F.R. § 20.1102.

As for the duty to assist, the RO obtained the Veteran's 
service treatment records (STRs), service personnel records, 
private medical records, and VA medical records, including 
the report of his October 2008 VA Compensation and Pension 
Examination (C&P Exam) specifically addressing whether his 
bilateral hip disorder was aggravated by his military service 
- the determinative issue in this appeal.  
McLendon v. Nicholson, 20 Vet. App. 79 (2006), citing 
38 U.S.C.A. § 5103A(d) and 38 C.F.R. § 3.159(c)(4).  
Therefore, as there is no indication that any additional 
evidence remains outstanding, the Board is satisfied that the 
duty to assist has been met.  38 U.S.C.A. § 5103A.



II.  Whether there is New and Material Evidence to Reopen the 
Veteran's Claim for Service Connection for a Bilateral Hip 
Disorder

The RO first considered and denied the Veteran's claim in a 
May 1969 rating decision.  The RO denied the claim because 
the Veteran's bilateral hip condition was congenital and 
there was no indication this condition had been aggravated by 
his military service.  In February 1971, the RO reopened his 
claim but continued its prior denial on the same basis.  
Congenital or developmental defects are not diseases or 
injuries within the meaning of applicable legislation and, 
thus, generally cannot be service connected as a matter of 
express VA regulation in the absence of additional disability 
due to aggravation during service by a superimposed 
condition.  38 C.F.R. §§ 3.303(c), 4.9.  See also VAOPGCPREC 
82-90; Monroe v. Brown, 4 Vet. App. 513, 514- 515 (1993); 
Carpenter v. Brown, 8 Vet. App. 240, 245 (1995); VAOPGCPREC 
67-90 (July 18, 1990); and VAOPGCPREC 11-1999 (Sept. 2, 
1999).

The Veteran did not file a timely notice of disagreement 
(NOD) to initiate an appeal of that February 1971 RO 
decision, so it is final and binding on him based on the 
evidence then of record and not subject to revision on the 
same factual basis.  38 U.S.C.A. § 7105(c); see also 
38 C.F.R. §§ 20.200, 20.302, 20.1103.

Since the RO has previously considered and denied this claim, 
and the Veteran did not timely appeal the decision, the first 
inquiry is whether new and material evidence has been 
submitted to reopen this claim.  38 C.F.R. § 3.156.  
And irrespective of whether the RO determined there was new 
and material evidence to reopen this claim, so, too, must the 
Board make this threshold preliminary determination, before 
proceeding further, because it affects the Board's 
jurisdiction to adjudicate the underlying claim on its 
merits, i.e., on a de novo basis.  Barnett v. Brown, 83 F.3d 
1380, 1383-84 (Fed. Cir. 1996); Butler v. Brown, 9 Vet. App. 
167, 171 (1996); Jackson v. Principi, 265 F.3d 1366 (Fed. 
Cir. 2001); and McGinnis v. Brown, 4 Vet. App. 239 (1993) 
(Board reopening is unlawful when new and material evidence 
has not been submitted).  

If the Board finds that new and material evidence has not 
been submitted, then its' analysis must end, as further 
analysis is neither required nor permitted.  See Barnett, 83 
F.3d at 1383-4.  If, however, there is new and material 
evidence, then VA must reopen the claim and review its former 
disposition.  38 U.S.C.A. § 5108.

For petitions to reopen, as here, filed on or after August 
29, 2001, new evidence means existing evidence not previously 
submitted to agency decisionmakers; and material evidence 
means existing evidence that, by itself or when considered 
with previous evidence of record, relates to an unestablished 
fact necessary to substantiate the claim.  New and material 
evidence can be neither cumulative nor redundant of the 
evidence already of record at the time of the last prior 
final denial of the claim sought to be opened, and it must 
raise a reasonable possibility of substantiating the claim.  
38 C.F.R. § 3.156(a).

In determining whether evidence is "new and material," the 
credibility of the evidence in question must be presumed.  
Justus v. Principi, 3 Vet. App. 510, 513 (1992).  But see 
Duran v. Brown, 7 Vet. App. 216 (1994) ("Justus does not 
require the Secretary [of VA] to consider the patently 
incredible to be credible").

The RO's February 1971 denial of the Veteran's claim is the 
most recent final and binding decision on his claim, so it 
marks the starting point for determining whether there is new 
and material evidence to reopen it.  See Evans v. Brown, 
9 Vet. App. 273, 283 (1996) (indicating VA is required to 
review for newness and materiality only the evidence 
submitted by a claimant since the last final disallowance of 
a claim on any basis to determine whether a claim should be 
reopened and readjudicated on the merits).



Based on the grounds stated for the denial of the claim in 
the RO's February 1971 decision, new and material evidence 
would consist of competent evidence suggesting the Veteran's 
bilateral hip disorder is not congenital and that there is a 
correlation between it and his military service or, even if 
it is congenital, that he has additional disability due to 
aggravation of this pre-existing disorder during service by a 
superimposed condition.  See 38 U.S.C.A. § 1110; 
38 C.F.R. §§ 3.303, 4.9; see also Watson v. Brown, 4 Vet. 
App. 309, 314 (1993) ("A determination of service connection 
requires a finding of the existence of a current disability 
and a determination of a relationship between that disability 
and an injury or disease incurred in service."); see, too, 
Maggitt v. West, 202 F.3d 1370, 1375 (Fed. Cir. 2000); 
D'Amico v. West, 209 F.3d 1322, 1326 (Fed. Cir. 2000); 
Hibbard v. West, 13 Vet. App. 546, 548 (2000); and 
Collaro v. West, 136 F.3d 1304, 1308 (Fed. Cir. 1998).  As 
well, see again VAOPGCPREC 82-90; Monroe v. Brown, 4 
Vet. App. 513, 514- 515 (1993); Carpenter v. Brown, 
8 Vet. App. 240, 245 (1995); VAOPGCPREC 67-90 
(July 18, 1990); and VAOPGCPREC 11-1999 (Sept. 2, 1999).

Following his February 2009 hearing, the Veteran submitted a 
March 2009 letter from a private physician, T.W.H., M.D., an 
orthopaedic surgeon, indicating he had seen and examined the 
Veteran in his office (the day the letter was prepared), 
and that he had advised the Veteran that his hip disease was 
aggravated by his military service activities.  Dr. T.W.H. 
further indicated the Veteran's diagnosis was advanced 
osteoarthritis of the hips due to previous slipped femoral 
capital epiphyses.

This additional evidence from Dr. T.W.H. is both new and 
material to the claim because it was not previously submitted 
to decisionmakers and, therefore, not previously considered, 
and because it relates to an unestablished fact necessary to 
substantiate the claim - specifically, by addressing whether 
the Veteran's bilateral hip disorder, though congenital, was 
aggravated by his military service.  So this additional 
evidence raises a reasonable possibility of substantiating 
his claim.  See 38 C.F.R. § 3.156(a).  His claim, therefore, 
is reopened.  

III.  Whether the Veteran is Entitled to Service Connection 
for a Bilateral Hip Disorder

Service connection is granted if the evidence shows a current 
disability resulted from an injury or a disease that was 
incurred or aggravated during active military service.  38 
U.S.C.A. § 1110; 38 C.F.R. § 3.303(a).  Service connection is 
established either by showing direct service incurrence or 
aggravation or by using applicable presumptions, if 
available.  Combee v. Brown, 34 F.3d 1039, 1043 (Fed. Cir. 
1994).  

Direct service connection generally requires evidence of a 
current disability with a relationship or connection to an 
injury or disease or some other manifestation of the 
disability during service.  Boyer v. West, 210 F.3d 1351, 
1353 (Fed. Cir. 2000).  A disorder may be service connected 
if the evidence of record reveals that the Veteran currently 
has a disorder that was chronic in service or, if not 
chronic, that was seen in service with continuity of 
symptomatology demonstrated subsequent to service.  38 C.F.R. 
§ 3.303(b); Savage v. Gober, 10 Vet. App. 488, 494-97 (1997).  
Evidence that relates the current disorder to service must be 
medical unless it relates to a disorder that may be 
competently demonstrated by lay observation.  Savage, 10 Vet. 
App. at 495-97.  For the showing of chronic disease in 
service, there is a required combination of manifestations 
sufficient to identify the disease entity, and sufficient 
observation to establish chronicity at the time, as 
distinguished from merely isolated findings or a diagnosis 
including the word "chronic."  38 C.F.R. § 3.303(b).  

Disorders diagnosed after discharge may still be service 
connected if all the evidence, including relevant service 
records, establishes the disorder was incurred in service.  
38 C.F.R. § 3.303(d).



Where the determinative issue involves medical causation or a 
medical diagnosis, there must be competent medical evidence 
to the effect that the claim is plausible; lay assertions of 
medical causation do not constitute competent medical 
evidence. Grottveit v. Brown, 5 Vet. App. 91, 93 (1993); 
Espiritu v. Derwinski, 2 Vet. App. 492, 494 (1992).  When 
there is an approximate balance of positive and negative 
evidence regarding any issue material to the determination, 
the benefit of the doubt is resolved in favor of the Veteran.  
38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102.  

A layperson is generally incapable of opining on matters 
requiring medical knowledge.  Routen v. Brown, 10 Vet. App. 
183, 186 (1997).  See also Bostain v. West, 11 Vet. App. 124, 
127 (1998) citing Espiritu v. Derwinski, 2 Vet. App. 492 
(1992) (a layperson without the appropriate medical training 
and expertise is not competent to provide a probative opinion 
on a medical matter, to include a diagnosis of a specific 
disability and a determination of the origins of a specific 
disorder).  Lay testimony is competent, however, to establish 
the presence of observable symptomatology and "may provide 
sufficient support for a claim of service connection."  Layno 
v. Brown, 6 Vet. App. 465, 469 (1994).  

When a condition may be diagnosed by its unique and readily 
identifiable features, the presence of the disorder is not a 
determination "medical in nature" and is capable of lay 
observation.  In such cases, the Board is within its province 
to weigh that testimony and to make a credibility 
determination as to whether that evidence supports a finding 
of service incurrence and continuity of symptomatology 
sufficient to establish service connection.  See Barr v. 
Nicholson, 21 Vet. App. 303 (2007). 

Lay evidence can be competent and sufficient to establish a 
diagnosis of a condition when (1) a layperson is competent to 
identify the medical condition, (2) the layperson is 
reporting a contemporaneous medical diagnosis, or 
(3) lay testimony describing symptoms at the time supports a 
later diagnosis by a medical professional.  Jandreau v. 
Nicholson, 492 F.3d 1372 (Fed. Cir. 2007). 



As already explained, the first and indeed perhaps most 
fundamental requirement for any service-connection claim is 
there must be competent evidence of the existence of the 
currently claimed disability.  Boyer, 210 F.3d at 1353; 
Brammer v. Derwinski, 3 Vet. App. 223, 225 (1992) (service 
connection presupposes a current diagnosis of the condition 
claimed, to at least confirm the Veteran has it; without this 
minimum level of proof, there is no valid claim).  Here, the 
Veteran's VA medical records document that he has a current 
bilateral hip disorder - specifically, slipping of 
epiphyses, status post Haggie pins.  See, e.g., the report of 
his October 2008 VA C&P Exam.  Therefore, the determinative 
issue is whether this condition is related to his military 
service, either as directly incurred in service or, if pre-
existing service, as a result of aggravation of this 
condition during service beyond its natural progression.  
See Watson v. Brown, 4 Vet. App. 309, 314 (1993) ("A 
determination of service connection requires a finding of the 
existence of a current disability and a determination of a 
relationship between that disability and an injury or disease 
incurred in service.").  See, too, Maggitt v. West, 202 F.3d 
1370, 1375 (Fed. Cir. 2000); D'Amico v. West, 209 F.3d 1322, 
1326 (Fed. Cir. 2000); Hibbard v. West, 13 Vet. App. 546, 548 
(2000); and Collaro v. West, 136 F.3d 1304, 1308 (Fed. Cir. 
1998).  

As the RO based its rating decision on its finding that the 
Veteran entered military service with a congenital condition, 
the Board will first consider his claim in this context.

The Veteran's service treatment records (STRs) include his 
military enlistment examination report, dated in December 
1966, showing he entered service without any noted problems 
referable to his hips as might indicate a pre-existing 
disorder.  Although the report of that examination mentions 
scarring on his buttocks and his having broken legs in 1961, 
the report does not contain any specific mention of a pre-
existing bilateral hip condition.  And every Veteran shall be 
taken to have been in sound condition when examined, accepted 
and enrolled for service, except as to 


defects noted at the time of the examination, acceptance and 
enrollment, or where clear and unmistakable evidence 
demonstrates that the disease or injury existed before 
acceptance and enrollment, and was not aggravated by such 
service.  38 U.S.C.A. §§ 1111, 1137; 38 C.F.R. § 3.304.  
Hence, the Veteran is entitled to the presumption, at least 
initially, that this condition did not exist prior to him 
beginning his military service.

In July 2003, VA's General Counsel issued a precedent opinion 
holding that in order to rebut the presumption of soundness 
in 38 U.S.C.A. § 1111, VA must demonstrate by clear and 
unmistakable evidence both that the disease or injury 
in question existed prior to service and that it was not 
aggravated by service.  See VAOPGCPREC 3-2003 (July 16, 
2003).  See also Wagner v. Principi, 370 F.3d 1089, 1096 
(Fed. Cir. 2004).  The claimant is not required to show that 
the disease or injury increased in severity during service 
before VA's duty under the second prong of this rebuttal 
standard attaches.  This holding replaced the previous 
standard under 38 C.F.R. § 3.304(b), which had required that 
if a condition was not noted at entry but was shown by clear 
and unmistakable evidence to have existed prior to entry, the 
burden then shifted to the claimant to show that the 
condition increased in severity during service.

According to 38 C.F.R. § 3.304(b)(1), a history alone does 
not constitute a notation for purposes of the presumption.  
However, it will be considered with other clinical 
observations made at the time of the examination.  That is to 
say, the Court has held on multiple occasions that lay 
statements by a Veteran concerning a pre-existing condition, 
alone, are insufficient to rebut the presumption of 
soundness.  See, e.g., Gahman v. West, 13 Vet. App. 148, 150 
(1999) (recorded history provided by a lay witness does not 
constitute competent medical evidence sufficient to overcome 
the presumption of soundness, even when such is recorded by 
medical examiners); Paulson v. Brown, 7 Vet. App. 466, 470 
(1995) (a layperson's account of what a physician may or may 
not have diagnosed is insufficient to support a conclusion 
that a disability preexisted service); Crowe v. Brown, 7 Vet. 
App. 238 (1994) (supporting medical evidence is needed to 
establish the presence of a pre-existing condition); see also 
LeShore v. Brown, 8 Vet. App. 406 (1995) (the mere 
transcription of medical history does not transform the 
information into competent medical evidence merely because 
the transcriber happens to be a medical professional).

That said, the Board sees that the Veteran's STRs show he 
received treatment in relation to his hip complaints rather 
immediately after going on active duty.  He began his 
military service in January 1967, and his STRs show that 
later that same month he presented for treatment complaining 
of pain in his hips after exercising.  A January 1967 X-ray 
revealed "[p]ost operative changes in both hips with three 
Haggie pins in the left hip and four Haggie pins in the right 
hip, presumably both are transfixing fractures of the 
subcapital area."  The Veteran's STRs also contain a May 
1967 X-ray report stating "[t]here is developmental 
deformity of the right femoral head, presumably secondary to 
the described epiphyseal dislocation.  Three or four metallic 
screws transverse both intertrochanteric areas, femoral 
necks, and are embedded in the femoral heads following 
bilateral surgical procedure."  

Further concerning the origin of the Veteran's bilateral hip 
disorder, the Board sees there is competent medical evidence 
attributing his bilateral hip condition to slipped capital 
femoral epiphysis (SCFE).  See, e.g., the report of a 
physician, Dr. A.L., of the Texas Veterans Commission; see 
also August 2006 VA treatment notes.  As well, the Veteran's 
STRs show that, in June 1967, a military doctor described the 
Veteran as having a history of congenital dilacalid hips.  
And the report of the Veteran's October 2008 VA C&P Exam 
provides that "[t]he Veteran has a history of congenital 
slipping of the epiphysis bilateral hips status post pinning 
in 1963 prior to entering service."  

And so, the Board finds that, although the bilateral hip 
disorder was not noted during the Veteran's military entrance 
examination, there nonetheless is the required clear and 
unmistakable evidence that he entered military service with a 
congenital or developmental bilateral hip disorder.  
Congenital or developmental defects, by their very nature, 
necessarily predated a Veteran's entrance into 
military service and, therefore, automatically rebut the 
presumption of soundness and are considered to have pre-
existed service.  38 C.F.R. §§ 3.303(c), 4.9.  


Section 3.303(c) also indicates that, in regards to pre-
service disabilities first noted in service, there are 
medical principles so universally recognized as to constitute 
fact (clear and unmistakable proof), and when in accordance 
with these principles existence of a disability prior to 
service is established no additional or confirmatory evidence 
is necessary.  Section 3.303(c) goes on to indicate this 
determination includes situations where the manifestation of 
symptoms of chronic disease from the date of enlistment, or 
so close thereto, that the disease could not have originated 
in so short a period will establish pre-service existence 
thereof.  

The question then becomes whether there also is the required 
clear and unmistakable evidence that the Veteran's military 
service did not aggravate this 
pre-existing condition beyond its natural progression.  But 
in making this important determination, it must be remembered 
that congenital or developmental defects are not diseases or 
injuries within the meaning of applicable legislation and, 
thus, generally cannot be service connected as a matter of 
express VA regulation in the absence of additional disability 
due to aggravation during service by a superimposed 
condition.  38 C.F.R. §§ 3.303(c), 4.9.  See also VAOPGCPREC 
82-90; Monroe v. Brown, 4 Vet. App. 513, 514- 515 (1993); 
Carpenter v. Brown, 8 Vet. App. 240, 245 (1995); VAOPGCPREC 
67-90 (July 18, 1990); and VAOPGCPREC 11-1999 (Sept. 2, 
1999).

Concerning this, the Veteran asserts that when entered 
service, in spite of his prior bilateral hip surgeries, he 
had no pain or symptoms associated with his hips, 
but that while he was in service he began having symptoms 
relating to his hips.  See his February 2009 hearing 
testimony.  He further asserted in his hearing testimony that 
he had no pain or symptoms relating to his hips during his 
basic training or advanced individual training (AIT), both of 
which required rigorous physical activities including 
running, marching, jumping, stooping, low crawl and carrying 
heavy equipment.  He asserts that his bilateral hip symptoms 
became prevalent after a volleyball injury in service, after 
which he was assigned a light duty restriction and eventually 
give a permanent L3 profile.  He said that he was going to 
receive a medical discharge from service, but that he was 
instead allowed to stay in the military because he was given 
an administrative job that did not require any physical 
exertion.  He also says that, since leaving the military, he 
has continued to experience pain in his hips on a virtually 
daily basis and he attributes the pain to his bilateral hip 
disorder being aggravated by his military service.  See his 
February 2009 hearing testimony.

The frequency and progression of the Veteran's hip symptoms 
in service, especially his pain, is evident in his STRs.  And 
even as a layman, he is competent to attest to having 
experienced chronic pain in his hips during the many years 
since his military service ended.  Buchanan v. Nicholson, 451 
F.3d 1331 (Fed. Cir. 2006) (addressing lay evidence as 
potentially competent to support presence of disability even 
where not corroborated by contemporaneous medical evidence).

The question then becomes whether the Veteran's lay 
testimony, even if competent, is also credible.  Layno v. 
Brown, 6 Vet. App. 465, 469 (1994) (distinguishing between 
competency ("a legal concept determining whether testimony 
may be heard and considered") and credibility ("a factual 
determination going to the probative value of the evidence to 
be made after the evidence has been admitted")).

Concerning his allegations, the Veteran's STRs confirm that 
on May 29, 1967, he received treatment for bilateral hip pain 
following playing volleyball.  But he also had complained of 
pain in his hips prior to that.  Beginning January 13, 1967, 
just 8 days after starting his active duty service and 
approximately 4 months prior to that volleyball incident, he 
had received treatment on several occasions for hip pain, 
stating his hips hurt while running.  In February 1967 he had 
been seen for right hip pain after a fall.  And in March 1967 
he had been seen for bilateral hip pain.  The report of that 
treatment also indicates that was during his 7th week of 
basic training.  As well, his STRs show he had been seen in 
April 1967 for right hip pain and on May 5, 1967, 
approximately 3 to 4 weeks prior to the volleyball incident, 
he had again been seen for hip pain.

The Veteran's bilateral hip pain, therefore, apparently 
developed much earlier during service than he is now 
alleging.  But that was many years ago, so perhaps the reason 
he cannot remember exactly when it started.  And in any event 
the fact remains that his hip pain in service is well 
documented - as evidenced by the numerous times he had 
relevant complaints and was evaluated and treated.

Furthermore, the Veteran's service personnel records include 
a July 1967 Medical Condition - Physical Profile Record 
confirming he was assigned "duty with limitations", 
restricting his duties to "[n]o crawling, stooping, running, 
jumping, or prolonged standing or marching."  The Board also 
sees this restriction was designated as "permanent."  

The Veteran's STRs also show that he continued to receive 
treatment for hip pain, in spite of his light duty profile, 
in July, September and October 1967.  And his STRs include a 
September 1967 note from an evaluating physician expressing 
the opinion that the Veteran's hip condition should have 
disqualified him from service and discussing possible medical 
board action on separation.  The Veteran's STRs also include 
an October 1967 note from another evaluating physician 
discussing the Veteran's possible separation from service as 
a consequence of this condition, although the report of his 
November 1968 military separation examination does not 
contain any information regarding the bilateral hip 
disability.  The Veteran's military service ended in December 
1968.

So, on the whole, the Veteran's hearing and other testimony 
regarding the frequency and severity of his symptoms during 
service, particularly his hip pain, is very credible.  His 
allegations are very consistent with the information in his 
STRs and service personnel records insofar as him continually 
complaining of pain, having to be evaluated and treated for 
it on a number of different occasions, being assigned a light 
duty restriction and eventually permanent limited duty 
profile, and doctors in service even seriously contemplating 
recommending proceedings for a medical discharge, although 
that apparently never materialized (and the Veteran has 
explained why it did not).  His hearing and other testimony 
is only questionable in regards to when he started 
experiencing the pain, once in service, not whether he ever 
did.  So his credible hearing and other testimony regarding 
what occurred in service is probative evidence in support of 
his claim to suggest that his pre-existing, congenital 
bilateral hip disorder took a turn for the worse while he was 
in service.  See Caluza v. Brown, 7 Vet. App. 498, 511 (1995) 
(noting that the credibility of a witness may be impeached by 
a showing of interest, bias, inconsistent statements, and 
consistency with other evidence), aff'd, 78 F.3d 604 (Fed. 
Cir. 1996), superseded in irrelevant part by statute, VCAA, 
Pub. L. No. 106-475, 114 Stat. 2096 (Nov. 9, 2000).

Another important point is whether there was aggravation 
beyond the condition's natural progression.  Temporary or 
intermittent flare-ups of a pre-existing disease during 
service are not sufficient to be considered aggravation of 
the disease unless the underlying condition, itself, as 
contrasted to symptoms, worsens.  Falzone v. Brown, 8 Vet. 
App. 398, 402 (1995); Davis v. Principi, 276 F.3d 1341, 1345 
(Fed. Cir. 2002); Jensen v. Brown, 4 Vet. App. 304, 306-307 
(1993); Green v. Derwinski, 1 Vet. App. 320, 323 (1991); and 
Hunt v. Derwinski, 1 Vet. App. 292, 297 (1991).  Also, in 
Verdon v. Brown, 8 Vet. App. 529 (1996), the Court held that 
the presumption of aggravation does not attach even where the 
pre-existing disability has been medically or surgically 
treated during service and the usual effects of treatment 
have ameliorated disability so that it is no more disabling 
than it was at entry into service.  If, however, there is 
evidence of a chronic worsening of the condition during 
service, then the presumption of aggravation applies - in 
turn requiring VA to then show by clear and unmistakable 
evidence that the worsening was not beyond the condition's 
natural progression.  The presumption of aggravation applies 
only when pre-service disability increases in severity during 
service.  Beverly v. Brown, 9 Vet. App. 402, 405 (1996); 
Browder v. Derwinski, 1 Vet. App. 204, 206-207 (1991).

Concerning this, the Veteran has repeatedly maintained that 
doctors have told him that his bilateral hip disorder was 
aggravated by his military service beyond its natural 
progression - as evidenced, for example, by his need for 
total hip replacement.  See, e.g., his October 2008 
statement.  

In October 2008, the Veteran was provided a VA C&P Exam 
specifically to address whether his pre-existing, congenital 
bilateral hip disorder was aggravated by his military service 
beyond its natural progression.  The report of that exam 
indicates the examiner reviewed the Veteran's claims file for 
the pertinent medical history and conducted an objective 
clinical evaluation.  The report discusses at length the 
instances during service when the Veteran had relevant 
complaints and required evaluation and treatment for his 
hips, as well as the resulting light duty and permanent 
profile.  The report further provides that since the 
Veteran's discharge from military service, the record 
contains no evidence of treatment regarding his hips until 
August 2005 - nearly 27 years following his December 1968 
discharge.  But the issue of whether the Veteran had 
continuity of symptomatology following his service is not 
determined by whether he received treatment, as the VA 
compensation examiner mistakenly indicated, rather, only by 
whether he in fact experienced relevant symptoms (like 
chronic pain) as he is alleging.  See again Buchanan v. 
Nicholson, 451 F.3d 1331 (Fed. Cir. 2006) 
(addressing lay evidence as potentially competent to support 
presence of disability even where not corroborated by 
contemporaneous medical evidence).  See also 
38 C.F.R. § 3.303(b); Savage v. Gober, 10 Vet. App. 488, 494-
97 (1997).

After examining the Veteran and reviewing and comparing the 
results of X-rays from the current October 2008 examination 
with those from about two years earlier, in July 2006, the VA 
compensation examiner indicated the Veteran has severe 
arthritis in his right hip in particular.  But as to whether 
his bilateral hip condition was aggravated by his military 
service, the VA examiner determined it was not.  
In discussing the medical rationale of this unfavorable 
opinion, the VA examiner explained that the Veteran's 
condition, instead, is more likely than not "just a general 
consequence of the original injury" and that his hips 
"would have degenerated whether he had been in the military 
or not."  The VA examiner further explained that the natural 
history of slipped capital femoral epiphysis is that the hips 
develop arthritis at a much earlier age than the general 
population and usually require a total hip replacement, but 
at an earlier period in life than in the general population, 
simply because of the abnormality of the hip joint itself.

In response to that VA compensation examiner's unfavorable 
opinion, the Veteran submitted a March 2009 letter from a 
private physician, Dr. T.W.H., an orthopaedic surgeon, 
indicating the Veteran was seen and examined in his office 
(the day the letter was prepared) and advised that his hip 
disease was aggravated by his military service activities.  
Dr. T.W.H. went on to note that the Veteran now needs total 
hip replacement surgery, and that his diagnosis is advanced 
osteoarthritis of the hips due to previous slipped femoral 
capital epiphyses.  

So as is apparent, these two doctors disagree on the 
determinative issue of whether there was aggravation of the 
Veteran's pre-existing, congenital bilateral hip disorder 
during or by his military service beyond the condition's 
natural progression.  But there are no inherent reasons to 
favor one opinion over the other and both doctors indicate 
the Veteran now has severe osteoarthritis in his hips as an 
unfortunate residual of the pre-existing, congenital 
condition.  So both agree there is now additional disability 
due to superimposed disease, although they disagree on 
whether the Veteran's military service necessarily was the 
precipitating factor.

There are a line of precedent cases discussing how to 
determine the relative probative value of competing medical 
opinions.  These cases indicate the Board may appropriately 
favor the opinion of one competent medical authority over 
another, provided that it offers an adequate basis for doing 
so.  Owens v. Brown, 7 Vet. App. 429, 433 (1995); Wensch v. 
Principi, 15 Vet. App. 362, 367 (2001).  A physician's access 
to the claims file and the thoroughness and detail of the 
opinion are important factors in assessing the probative 
value of a medical opinion.  Prejean v. West, 13 Vet. 444, 
448-499 (2000).  But the Court has cautioned that the Board 
may not reject a favorable medical opinion solely on the 
basis that the commenting physician did not review the claims 
file - but, instead, based the opinion on a history given by 
the Veteran, unless the Board rejects the statements of the 
Veteran as lacking credibility.  Kowalski v. Nicholson, 19 
Vet. App. 171 (2005); Coburn v. Nicholson, 19 Vet. App. 427 
(2006).

In another precedent decision, Nieves-Rodriguez v. Peake, 22 
Vet App 295 (2008), the Court discusses, in great detail, how 
to assess the probative weight of medical opinions and the 
value of reviewing the claims file.  The Court holds that 
claims file review, as it pertains to obtaining an overview 
of the claimant's medical history, is not a requirement for 
private medical opinions. The Court added, "[i]t is the 
factually accurate, fully articulated, sound reasoning for 
the conclusion, not the mere fact that the claims file was 
reviewed, that contributes probative value to a medical 
opinion."

In the Neives-Rodriguez decision, the Court vacated the 
Board's decision because the Board had dismissed one of the 
two favorable private medical opinions solely on the basis 
that the physician had not reviewed the claims file, without 
an explanation of why that failure compromised the value of 
the medical opinion.  By contrast, the Court held that, in 
rejecting the other private medical opinion, the Board had 
offered adequate reasons and bases for doing so (the doctor 
had overlooked pertinent reports regarding the Veteran's 
medical history), and thus, the Board's rejection was not 
based solely on the failure to completely review the claims 
file.

While the Board may not reject a favorable medical opinion 
based on its own unsubstantiated medical conclusions, see 
Obert v. Brown, 5 Vet. App. 30, 33 (1993), the Board does 
have the authority to "discount the weight and probity of 
evidence in the light of its own inherent characteristics and 
its relationship to other items of evidence."  See Madden v. 
Gober, 125 F.3d 1477, 1481 (Fed. Cir. 1997).  

In evaluating the probative value of competent medical 
evidence, the Court has stated that "[t]he probative value 
of medical opinion evidence is based on the medical expert's 
personal examination of the patient, the physician's 
knowledge and skill in analyzing the data, and the medical 
conclusion that the physician reaches. . . . [and that] the 
credibility and weight to be attached to these opinions [are] 
within the province of the adjudicator."  Guerrieri v. 
Brown, 4 Vet. App. 467, 470-71 (1993).  

For the reasons and bases discussed, there are no grounds for 
questioning the Veteran's credibility, either insofar as the 
frequency and severity of his symptoms during service, the 
resulting light duty restriction and permanent profile, 
the contemplation that he would need to be medically 
discharged from the military, and the chronic pain and other 
symptoms that he has continued to experience during the many 
years since service - indeed, to the point that he now needs 
total hip replacement surgery.  By all accounts, his pre-
existing condition took a definite turn for the worse very 
shortly after he began serving on active duty, prompted no 
less by the physical demands of serving in the military, and 
doctors that evaluated and treated him while in service were 
rather certain in concluding that he probably never should 
even have been admitted into the military.  But the fact 
remains that he was, unconditionally, and his condition has 
continued to progressively decline during the many years 
since his military service ended.  Consequently, given the 
commenting doctor's disagreement on the determinative issue 
of whether his military service permanently exacerbated his 
pre-existing, congenital bilateral hip disorder - that is, 
beyond the condition's natural progression such that he has 
additional disability due to superimposed disease, namely, 
osteoarthritis, there is not clear and unmistakable evidence 
on this point.  Rather, it is just as likely as not he does, 
so this reasonable doubt must be resolved in his favor and 
his claim granted.  See 38 U.S.C.A. § 5107(b); 38 C.F.R. § 
3.102; Alemany v. Brown, 9 Vet. App. 518, 519 (1996).


ORDER

The Veteran's claim for service connection for a bilateral 
hip disorder is reopened and granted on the underlying 
merits.




____________________________________________
KEITH W. ALLEN
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


